t c memo united_states tax_court estate of florence h devida johnson deceased richard b perlman executor petitioner v commissioner of internal revenue respondent docket no filed date richard b perlman for petitioner robert w dillard for respondent memorandum opinion laro judge the parties submitted this case to the court without trial see rule respondent determined that florence h devida johnson ms johnson is personally liable as a fiduciary for disbursements she made while acting as personal representative of the estate of samuel c johnson iii mr johnson respondent issued a notice of liability to the estate of florence h devida johnson petitioner on date petitioner petitioned the court for a redetermination of the notice of liability the sole issue for decision is whether ms johnson is personally liable under title u s c section for unpaid income taxes and additions to tax and accrued interest thereon owed by mr johnson's estate we hold ms johnson is personally liable to the extent set forth herein unless otherwise noted section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background all facts are stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein mr johnson died on date and ms johnson was appointed personal representative of mr johnson's estate ms johnson died on date mr johnson and ms johnson were married on date but they lived apart after date without ever divorcing prior to his death mr johnson filed a petition in bankruptcy and his bankruptcy case spanned ‘because ms johnson was deceased on the date respondent issued the notice of liability the notice of liability was mailed to petitioner it is undisputed that petitioner would be liable in respect of any personal liability imposed on ms johnson under tit u s c sec consequently the issue is framed in terms of her personal liability under that statute nearly years without his ever receiving a discharge mr johnson's gross_estate consisted of assets with a total fair_market_value of dollar_figure at the time of his death mr johnson was liable for outstanding assessed federal_income_tax liabilities excluding interest of the following amounts total unpaid tax_liability dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure penalties sec_6651 a --- --- --- --- --- sec_6651 a sec_6654 big_number collection fee sec_52 -- total big_number big_number big_number big_number big_number federal tax_liens for mr johnson's and income_tax liabilities arose when the taxes were assessed on august date date and september may october respectively respondent filed notices of federal_tax_lien as follows date notice county where tax_year s unpaid filed notice filed assessment philadelphia dollar_figure philadelphia dollar_figure philadelphia dollar_figure philadelphia dollar_figure chester dollar_figure chester dollar_figure respondent refiled notices of federal_tax_lien for the and taxes on date but did not refile for any other years in her capacity as personal representative of mr johnson's estate ms johnson made several distributions from the estate including the following distributions on the following dates check number date payee amount florence johnson dollar_figure florence johnson dollar_figure benton dental dollar_figure freedom valley bank dollar_figure florence johnson dollar_figure total dollar_figure check number represents payment on a judgment obtained by ms johnson against mr johnson on date for delinquent child_support check number represents payment on a judgment obtained by benton dental against mr johnson on date the nature of the remaining payments is unknown prior to making these distributions ms johnson filed an inheritance_tax return with the commonwealth of pennsylvania regarding mr johnson's estate therein she stated mr johnson owed the internal_revenue_service dollar_figure ms johnson made no payments to the internal_revenue_service for these taxes mr johnson's estate was insolvent at all times respondent determined ms johnson is personally liable as a fiduciary pursuant to title u s c section b for unpaid tax additions to tax and interest owed by mr johnson to the extent of the five payments made by ms johnson of dollar_figure discussion the federal government's claim to priority over creditors of an insolvent estate rests on a statute that has been in effect for more than years see 523_us_517 423_us_77 this judgment was entered in the court of common pleas of philadelphia county philadelphia pennsylvania family court division the judgment was entered in the court of common pleas of philadelphia county pennsylvania we are called upon in this case to apply this centuries-- old law to the facts herein sec_6901 provides for the assessment payment and collection of the liability of a fiduciary under title u s c section b see sec_6901 b a fiduciary includes a personal representative administrator or any other person acting ina fiduciary capacity see sec_7701 the federal priority statute u s c sec requires that a claim of the united_states government be paid first when a decedent's_estate is insolvent see u s c sec a b federal income taxes qualify as a claim of the united_states government for purposes of the priority statute see 233_f2d_376 6th cir affg tcmemo_1955_142 when a personal representative of an estate distributes assets of the estate in derogation of the priority of debts owed to the united_states the personal representative is personally liable for the unpaid claims of the united_states to the extent of the distributions see u s c sec b 85_f3d_1015 2d cir for this liability to ripen a fiduciary must have had actual or constructive knowledge of the debt owed the united_states see 48_tc_671 beckwith v commissioner tcmemo_1995_20 the fiduciary must have notice of the claim which has been defined to include actual knowledge of such facts as would put a prudent person on inquiry as to the existence of the claim 257_fsupp_931 s d cal this knowing disregard of the debt owed the united_states serves to impose liability on a fiduciary see 72_tc_1105 forehand v commissioner tcmemo_1993_618 petitioner has the burden of proving that ms johnson lacked knowledge of the taxes see 15_tc_734 on this record we hold petitioner is personally liable as a fiduciary to the extent of dollar_figure mr johnson's outstanding taxes were a claim of the united_states government under u s c section see viles v commissioner supra mr johnson's estate was insolvent at all times ms johnson knew about the taxes owed by mr johnson to the extent of dollar_figure ms johnson should have paid this amount to the internal_revenue_service before making each of the five disbursements most of petitioner's energy on brief is spent trying to convince us ms johnson did not know about any of the taxes when she made the disbursements petitioner argues that ms johnson was estranged from mr johnson that they were involved in contentious and litigious divorce proceedings that she was a single parent and that she generally knew nothing about mr johnson's finances we have carefully reviewed the entire stipulated record in this case and disagree with petitioner's summation of the evidence statements in petitioner's brief are not evidence and we disregard them in making our decision see rule b 88_tc_1132 the facts in evidence probative on the issue of knowledge reveal that ms johnson knew mr johnson owed the internal_revenue_service dollar_figure as of date on that date which preceded each of the five disbursements at issue ms johnson signed and filed mr johnson’s inheritance_tax return for the commonwealth of pennsylvania the return specifically stated that mr johnson owed dollar_figure to the internal_revenue_service ’ ms johnson should have faithfully discharged her duties as personal representative and paid the internal_revenue_service the dollar_figure debt of which she was aware petitioner also advances on brief several peripheral arguments none of which are meritorious we reject petitioner's suggestion that no personal liability can attach to ms johnson or her estate because the united_states did not file a claim for the taxes in the probate_court see new v commissioner supra pincite we also reject petitioner's suggestion that the amounts while that return did not specify the year s and type of taxes owed by mr johnson there is no evidence in this record that mr johnson owed any other taxes to the internal_revenue_service except for the ones at issue herein paid out by ms johnson were for administrative expenses or a family allowance entitled to priority over the tax debt because the record contains no stipulated facts to this effect we are unable to make such a finding we are also unable to conclude on this record that the analysis set forth by the supreme court in united_states v estate of romani supra impacts the outcome in this case in estate of romani the government argued it was entitled to priority over a judgment lien creditor under u s c section notwithstanding that it lacked priority under the federal_tax_lien act of publaw_89_719 80_stat_1125 as codified in sections the supreme court held that the federal_tax_lien act of controlled the priority of the competing liens not the federal priority statute coincidentally the judgment creditor in estate of romani obtained its judgment from a division of the same court in which the two judgments herein were entered the pennsylvania court of common pleas the judgment creditor in estate of romani acquired a valid lien on the judgment debtor's property by recording the judgment in accordance with pennsylvania law see united_states v estate of -respondent argues 523_us_517 supports his position and he provides a lengthy analysis of why the federal tax_liens have priority over the judgments of benton dental and ms johnson for child_support petitioner argues the estate of romani case supports its position that the judgments should be paid first -- - romani 523_us_517 pa cons stat sec a here the stipulated facts reveal only that two judgments were entered against mr johnson on this record we are unable to find that either benton dental or ms johnson was a judgment lien creditor within the meaning of sec_6323 the estate of romani case is inapposite ’ and we hold ms johnson is personally liable as a fiduciary to the extent of dollar_figure finally petitioner contends that if ms johnson is liable that liability is capped at the value of the assets transferred and may not extend to interest beyond that cap respondent contends ms johnson is liable for interest on the obligation ‘the regulations specifically provide the judgment creditor must comply with local law for creating and perfecting recording the judgment in order to be a judgment lien creditor entitled to priority over a recorded tax_lien see sec_301 h -1 g proced and admin regs ‘even if each judgment creditor had recorded the judgment when it was obtained respondent would still prevail under the holding in united_states v estate of romani supra as to taxes for and prior to all disbursements at issue respondent properly filed notices of federal_tax_lien for those years the liens for and were properly refiled under sec_6323 and were still valid when the two judgments were issued as to taxes respondent did not refile the lien but the original lien remained unexpired and in effect as of when the judgments were obtained the collection statute was stayed for more than years while mr johnson was in bankruptcy see sec_6503 further congress extended the collection statute_of_limitations from years to years in see ominibus budget reconciliation act of publaw_101_508 sec b and c 104_stat_1388 with retroactive effect for taxes assessed on or before date if the collection statute was otherwise still open imposed by section b which interest began to accrue as of the date the liability arose when payments in derogation of the statute were made and continues to accrue until paid we agree with petitioner when a personal representative incurs personal liability under u s c section b his or her liability for unpaid tax additions to tax and interest of a decedent is limited to the extent of the payments made in derogation of the statute see u s c sec b thus the amount of tax and interest owed by the estate or the value of the property disbursed in violation of the statute whichever is less is the principal obligation for which the fiduciary is liable the next inquiry is whether interest accrues on the personal liability of the fiduciary from the date the liability arose until paid even if this amount exceeds the value of the property paid in derogation of the statute in the case of 100_tc_252 affd 29_f3d_1533 lith cir affd in part and revd in part 29_f3d_433 8th cir we explored this question in depth relating to a transferee's liability we concluded that interest accrues on a transferee's liability from the date it arose until paid even if ‘the stipulated record contains no evidence as to what amount of interest had accrued on mr johnson's liability as of the date of disbursements thus we cannot determine whether that amount is greater than dollar_figure although we presume the dollar_figure figure would be less that the total_tax due plus interest as of that date that amount exceeds the value of the assets transferred respondent urges us to extend the holding in baptiste to this case of fiduciary_liability and hold that ms johnson's fiduciary_liability extends to interest accrued on the obligation until paid we have previously declined to do so see singleton v commissioner tcmemo_1996_249 and we decline to do so again in this case we sustain respondent's determination of fiduciary_liability relating to mr johnson's and taxes and additions to tax and hold that ms johnson is personally liable for mr johnson's outstanding tax obligations for those years plus interest on those obligations as provided by law not to exceed dollar_figure in reaching all our holdings herein we have considered each argument made by the parties and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
